DETAILED ACTION

Currently pending claims are 1 – 20.

Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Claim(s) 1 – 20 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claim 1 – 26 of U.S. Patent No. 10,635,813. Although the conflicting claims are not identical, they are not patentably distinct from each other – accordingly, because the listed claims of U.S. Patent virtually contain(s) every element of the listed claims of the instant application and thus anticipate the claim(s) of the instant application. Claim(s) of the instant application therefore is/are not patently distinct from the earlier patent claim(s) and as such is/are unpatentable over obvious-type double patenting.  A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001)”.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1 – 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Avasarala et al. (U.S. Patent 2014/0090061), in view of DiMaggio et al. (U.S. Patent 2019/0258807).  

As per claim 15 (& Claim 1), Avasarala teaches comprising: 
receiving a file (Avasarala: Figre 2 / E-208: receiving one or more target files); 
generating, based on the file, a set of fragments (Avasarala: Abstract & Figre 2 / E-208, Figure 4B, Para [0099] / [0098], Para [0046], Para [0013] / [0018], Para [0057], Para [0043] Line 13 – 24 and Para [0066]: (a) partitioning (i.e. fragmenting) a received target file into a plurality of different sections of data objects (Para [0099]), (b) identifying each section of data object by parsing, organizing and classifying into a part of feature-type-specific attributes / feature vectors corresponding to one part of individual attribute classes (e.g. n-gram such as 4-gram attribute class – i.e. sequences of 4 x consecutive bytes as a fragment associated with the target file), which is then provided to a machine learning model tool so as to (c) calculate an output with a percentage of likelihood or confidence level for determining whether the target file is malicious (malign) or benign);  33Attorney Docket No.: SPH2-020/0 1US 334461-2012 
providing each fragment from the set of fragments to an inspector machine learning model such that the inspector machine learning model identifies information potentially relevant to whether the file is malicious in each fragment from the set of fragments (Avasarala: see above & Para [0099] / [0098], Para [0046], Para [0013] / [0018], Para [0057], Para [0043] Line 13 – 24 and Para [0066]: extracting each section of a plurality of designated sections of the target file w.r.t. an individual attribute classes, which is then provided to a machine learning model tool so as to calculate a percentage of likelihood or confidence level for determining whether the tharget file is malicious (malign) or benign corresponding to different file types);  
generating a set of combined information based on the information potentially relevant to whether the file is malicious in each fragment from the set of fragments (Avasarala: see above & Figure 4B & Para [0059] Last sentence and Para [0066] Line 5 – 7: a second part of multiple attribute (feature)-type-specific attribute data section can further be concatenated (i.e. combined) corresponding to a second part of attribute classes, for examople, a 10-gram attribute class).
However, Avasarala does not disclose expressly providing the set of combined information to a master machine learning model different from the inspector machine learning model to identify whether the file is malicious.
DiMaggio (& Avasarala) teaches providing the set of combined information to a master machine learning model different from the inspector machine learning model to identify whether the file is malicious (DiMaggio: see above & Para [0085] / [0084] / [0083] and Para [0022] / [0052]: combining different sections of attributes (i.e. hyper-parameters) extracted from a first machine learning model, and provisioning to different machine learning model(s) (i.e. a 2nd machine learning model) so as to identify a set of vulnerabilities (DiMaggio: Para [0085]) to assure a greater efficacy and more secure outcomes (DiMaggio: Para [0084]) with a particular confidence interval) || (Avasarala: see above). 
            It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teaching of DiMaggio within the system of Avasarala because (a) Avasarala teaches providing a malware detector with a machine learning algorithm that partitions (i.e. with fragments) a received target file into a plurality of data objects and identifying each data object by parsing, organizing and classifying into one part of multiple feature-type-specific feature vectors corresponding to one part of individual attribute classes which is then used to calculate an output with a percentage of likelihood or confidence level that tharget file is malicious or benign (see above), and (b) DiMaggio teaches providing a effective malware detection mechanism by combining different sections of attributes (i.e. hyper-parameters) extracted from a first machine learning model, and provisioning to different machine learning model(s) (i.e. a 2nd machine learning model) so as to identify a set of vulnerabilities to assure a greater efficacy and more secure outcomes (DiMaggio: Para [0084]) with a particular confidence interval (see above). 
 performing a remedial action on the file when the file is identified as malicious (DiMaggio: see above & Para [0039]: (e.g.) restricting the data access, implementing a security patch into the leak and etc.) || (Avasarala: see above & Figure 1 / E-112: sending a malicious (unknown) file into a sandbox environment (i.e. one type of quarantine actions)).  

As per claim 9, the claim limitations are met as the same reasons as that set forth in the paragraph above regarding to claim 1 with the exception of the feature(s) to quarantine the file based on identifying the file as malicious (Avasarala: see above & Figure 1 / E-112: sending a malicious (unknown) file into a sandbox (isolated) environment (i.e. one type of quarantine actions)).

As per claim 2 and 10, Avasarala as modified teaches wherein the second machine learning model is a binary classifier that provides an indication of the potentially malicious file being either malicious or not malicious (DiMaggio: see above & FIG. 9 / E-930: based on a threshold of a security vulnerability score) || (Avasarala: see above & Para [0042] Last sentence: to calculate an output with a percentage of likelihood or confidence level that tharget file is malicious or benign).  

As per claim 3, 11 – 13 & 16 – 17, Avasarala as modified teaches wherein the first machine learning model is a neural network and the second machine learning model is at least one of a decision tree or a random forest (DiMaggio: see above & Para [0094]: using a neural network of machine learning model) || (Avasarala: see above & FIG. 7B and Para [0098]: using a a decision tree-based learning model) – As such, any combination of neural network and decision tree machine learning models, which are commonly available in the fields, can be alternatively used as a design choice).  

As per claim 4 and 18, Avasarala as modified teaches the file is at least one of a Hypertext Markup Language (HTML) file, a JavaScript file, or a Hypertext Preprocessor (PHP) file (Avasarala: Figure 7A: e.g. with HTML file format).  

As per claim 5 and 19, Avasarala as modified teaches to extract the data from the potentially malicious file by splitting the potentially malicious file into a set of fragments, the number of fragments in the set of fragments being a predetermined number of fragments, a 31Attorney Docket No.: SPH2-020/0 1US 334461-2012 size of each fragment from the set of fragments being based on a size of the potentially malicious file (Avasarala: Abstract & Figure 4B & see above: (e.g.) using a fixed size of n-gram attribute class – i.e. sequences of n x consecutive bytes as a fragment associated with the target file to yield a predetermined number of fragments depending on the total size of a file).  

As per claim 6 and 20, Avasarala as modified teaches to extract the data from the potentially malicious file by splitting the potentially malicious file into a set of fragments based on at least one of a size of the potentially malicious file, a type of the potentially malicious file or a source of the potentially malicious file (Avasarala: see above & Para [0099]: splitting the potentially malicious file into a set of fragments based on different types of files (PDF and PE32)).  

As per claim 7 – 8, Avasarala as modified teaches to provide the set of fragments to the first machine learning model such that the first machine learning model identifies for each fragment from the set of fragments information in that fragment that is most relevant to a determination of whether the potentially malicious file is malicious (Avasarala: see above) || (DiMaggio: see above & Para [0084] / [0085]: using a 1st machine learning model identifies for each fragment / section that is most relevant to a determination of whether the potentially malicious file is malicious and then iteratively applying the extracted parameters (fragments) into another (a different 2nd machine learning model) using and adjusting hyper-pameters so as to identify a set of vulnerabilities to assure a greater efficacy and more secure outcomes).  

As per claim(s) 14, the claims contain(s) similar limitations to claim(s) 5 & 7 and thus is/are rejected with the same rationale


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONGBIT CHAI whose telephone number is (571)272-3788. The examiner can normally be reached Monday - Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn D. Feild can be reached on 571-272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




---------------------------------------------------
                  /Longbit Chai/
           Longbit Chai E.E. Ph.D.
    Primary Examiner, Art Unit 2431
                   No. #2163 – 2022
---------------------------------------------------